Exhibit 10.55

October 11, 2011

Travelport, LP

Travelport Global Distribution System B.V.

300 Galleria Parkway, N.W.

Atlanta, GA 30339

 

Re: Sixteenth Amendment to Subscriber Services Agreement, dated as of July 23,
2007 (“Agreement”) between Travelport, LP, (“Travelport”), Travelport Global
Distribution System B.V. (“TGDS” and, together with Travelport, collectively,
“Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)

Ladies and Gentlemen:

This letter constitutes a Sixteenth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.

Effective as September 26, 2011, (“Amendment Effective Date”), Galileo and
Subscriber hereby agree as follows:

1. Custom Terms and Conditions Revision. The Custom Terms and Conditions
Attachment (Worldspan Services) to the Agreement is amended as set forth in
Exhibit A.

2. General. This Amendment shall be binding upon and inure to the benefit of and
be enforceable by the Parties hereto or their successors in interest, except as
expressly provided in the Agreement. Each Party to this Amendment agrees that,
other than as expressly set out in this Amendment, nothing in this Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall govern. This Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.

 

1



--------------------------------------------------------------------------------

The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.

 

Orbitz Worldwide, LLC     Travelport, LP     By: Travelport Holdings LLC as
General Partner Signature:  

/s/ Stephen Praven

    Signature:  

/s/ Scott Hyden

Name:  

Stephen Praven

    Name:  

Scott Hyden

Title:  

VP, Business Development

    Title:  

VP Sales

Date:  

NOV. 2, 2011

    Date:  

11/3/11

      Travelport Global Distribution System B.V.       Signature:  

/s/ Marco Van Ieperen

      Name:  

Marco Van Ieperen

      Title:  

Director

      Date:  

05 NOV. 2011

 

2